COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                      01-13-00344-CV
Style:                             Zurich American Insurance Company
                                   v. Sandra A. Debose
Date motion filed*:                August 28, 2013
Type of motion:                    Unopposed motion to file amended appellant’s brief
Party filing motion:               Appellant
Document to be filed:

Is appeal accelerated?        No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                         Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                             The Court will not grant additional motions to extend time absent extraordinary circumstances
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________




Judge’s signature: /s/ Laura C. Higley
                   

Panel consists of       ____________________________________________

Date: August 30, 2013




November 7, 2008 Revision